DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 13, 16-22, & 24-25 of U.S. Patent No. 10867417. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application differs from claim 1 of US 10867417 in that claim 1 of the present application applies the anatomical imaging to a human subject and recites the acquiring and conversion from the first modality to the second modality of multiple images rather than a single image:
Claim 1: A computer-implemented method for generating synthetic imaging data of an anatomical portion of a (10867417 Claim 1: A computer-implemented method for generating a synthetic image of an anatomical portion based on an origin image of the anatomical portion acquired by an imaging device using a first imaging modality, the method comprising)
receiving origin imaging data of the anatomical portion of the (10867417 Claim 1: receiving the origin image of the anatomical portion acquired by the imaging device using the first imaging modality, wherein the origin image includes a three-dimensional image);
receiving a convolutional neural network model trained for predicting the synthetic imaging data based on the origin imaging data (10867417 Claim 1: receiving a convolutional neural network model trained for generating a synthetic image based on origin image data); and
converting the origin imaging data to the synthetic imaging data through use of the convolutional neural network model, the synthetic imaging data including (10867417 Claim 1: generating, by at least one processor; the synthetic image from the origin image through use of the convolutional neural network model, the synthetic image resembling a second imaging modality depiction of the anatomical portion, wherein the second imaging modality provides imaging data that differs in format from imaging data provided by the first imaging modality, and wherein generating the synthetic image includes):
generating one or more synthetic images from the multiple images of the origin imaging data, using the convolutional neural network model (10867417 Claim 1: generating a plurality of stacks of synthetic two-dimensional images from the plurality of stacks of two-dimensional images, using the convolutional neural network model);
aggregating multiple sets of one or more generated synthetic images (10867417 Claim 1: generating a plurality of stacks of synthetic two-dimensional images); and
determining the synthetic imaging data from the aggregated multiple sets of one or more generated synthetic images (10867417 Claim 1: determining the synthetic image by aggregating the plurality of stacks of synthetic two-dimensional images).
Concerning the recitation of a human subject rather than an animal subject for anatomical imaging, this recitation is an example of a selection among equivalent options of anatomical imaging subjects.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Concerning the acquisition and conversion of multiple images, the processing of multiple images in order to achieve greater reliability and eliminate image errors through redundancy would be an expedient obvious to one of ordinary skill in the art.
Applying this rationale to claims 2-15, 17, & 19-22:
Claim 2: The method of claim 1, wherein the first imaging modality and the second imaging modality are provided from: Magnetic Resonance Imaging, Computed Tomography, Ultrasound Imaging, Positron Emission Tomography, or Single-Photon Emission Computed Tomography (10867417 Claim 3: The method of claim 1, wherein the first imaging modality and the second imaging modality are selected from the group of Magnetic Resonance Imaging, Computed Tomography, ultrasound imaging, Positron Emission Tomography, and Single-Photon Emission Computed Tomography).
Claim 3: The method of claim 1, wherein the synthetic imaging data includes the multiple images provided as a stack of two-dimensional images (10867417 Claim 5: The method of claim 1, wherein the synthetic image includes a stack of two-dimensional images).
Claim 4: The method of claim 1, wherein the origin imaging data is provided in a three-dimensional volume and the synthetic imaging data is provided in a three-dimensional volume (10867417 Claim 6: The method of claim 1, wherein the origin image is provided in a three-dimensional volume and the synthetic image is provided in a three-dimensional volume).
Claim 5: The method of claim 1,
wherein receiving the origin imaging data includes selecting a plurality of stacks of adjacent two-dimensional images from the origin imaging data (10867417 Claim 7: wherein obtaining the plurality of stacks of two-dimensional images comprises selecting a plurality of stacks of adjacent two-dimensional images from the three-dimensional image); and
wherein generating the one or more synthetic images includes using the convolutional neural network model to generate a stack of synthetic two-dimensional images from each stack of adjacent two-dimensional images (10867417 Claim 7: wherein generating the plurality of stacks of synthetic two-dimensional images comprises generating respective stacks of synthetic two-dimensional images from the plurality of stacks of adjacent two-dimensional images using the convolutional neural network model).
Claim 6: The method of claim 1,
wherein receiving the origin imaging data includes creating a first stack of two-dimensional images from a first plane of three-dimensional imaging data and a second stack of two-dimensional images from a second plane of the three-dimensional imaging data (10867417 Claim 8: wherein obtaining the plurality of stacks of two-dimensional images comprises creating a first stack of two-dimensional images from a first plane of the three-dimensional image and a second stack of two-dimensional images from a second plane of the three-dimensional image); and
wherein generating the one or more synthetic images comprises using the convolutional neural network model to generate a first stack and a second stack of synthetic two-dimensional images from the first stack and the second stack of two-dimensional images (10867417 Claim 8: wherein generating the plurality of stacks of synthetic two-dimensional images comprises generating a first stack and a second stack of synthetic two-dimensional images from the first stack and the second stack of two-dimensional images using the convolutional neural network model).
Claim 7: The method of claim 1, further comprising:
receiving multiple training origin images acquired using the first imaging modality (10867417 Claim 4: receiving a plurality of training origin images acquired using the first imaging modality);
receiving multiple training destination images acquired using the second imaging modality, each training destination image corresponding to a training origin image (10867417 Claim 4: receiving a plurality of training destination images acquired using the second imaging modality, each training destination image corresponding to a training origin image);
determining a convolutional neural network architecture (10867417 Claim 4: determining a convolutional neural network architecture); and
training the convolutional neural network model using the training origin images and corresponding training destination images (10867417 Claim 4: training the convolutional neural network model using the training origin images and corresponding training destination images), based on the determined convolutional neural network architecture (10867417 Claim 4: determining a convolutional neural network architecture).
Claim 8: The method of claim 7, wherein training the convolutional neural network model includes:
converting the training origin images to synthetic images using the convolutional neural network model (10867417 Claim 10: generating synthetic images from the training origin images using the convolutional neural network model);
determining a difference between the synthetic images and the corresponding training destination images (10867417 Claim 10: determining a difference between the synthetic images and the corresponding training destination images); and
updating model parameters of the convolutional neural network model based on the difference (10867417 Claim 10: updating model parameters of the convolutional neural network model based on the difference).
Claim 9: A system for generating synthetic imaging data of an anatomical portion of a human subject (10867417 Claim 13: A system for generating a synthetic image of an anatomical portion (see above rationale concerning “human subject” recitation)), the system comprising:
an input interface configured to (10867417 Claim 13: an input interface configured to):
receive origin imaging data of the anatomical portion of the human subject, the origin imaging data acquired by an imaging device using a first imaging modality, and the origin imaging data including multiple images that provide a first imaging modality depiction of the anatomical portion (10867417 Claim 13: receive the origin image of the anatomical portion acquired by the imaging device using the first imaging modality, wherein the origin image includes a three-dimensional image, and wherein the three-dimensional image provides a plurality of stacks of two-dimensional images); and
receive a convolutional neural network model trained for predicting the synthetic imaging data based on the origin imaging data (10867417 Claim 13: receive a convolutional neural network model trained for generating a synthetic image based on origin image data);
at least one storage device configured to store the origin imaging data and the convolutional neural network model (10867417 Claim 13: at least one storage device configured to store the origin image and the convolutional neural network model); and
an image processor configured to convert the origin imaging data to the synthetic imaging data through use of the convolutional neural network model, the synthetic imaging data including multiple images that resemble a second imaging modality depiction of the anatomical portion, wherein the second imaging modality differs from the first imaging modality, and wherein the image processor is configured to convert the origin imaging data to the synthetic imaging data with operations to (10867417 Claim 13: an image processor configured to generate the synthetic image from the origin image through use of the convolutional neural network model, the synthetic image resembling a second imaging modality depiction of the anatomical portion, wherein the second imaging modality provides imaging data that differs in format from imaging data provided by the first imaging modality, and wherein the image processor is configured to generate the synthetic image with operations to (see above rationale concerning “multiple images” recitation)):
generate one or more synthetic images from the multiple images of the origin imaging data, using the convolutional neural network model (10867417 Claim 13: generate a plurality of stacks of synthetic two-dimensional images from the plurality of stacks of two-dimensional images, using the convolutional neural network model);
aggregate multiple sets of one or more generated synthetic images (10867417 Claim 13: generate a plurality of stacks of synthetic two-dimensional images); and
determine the synthetic imaging data from the aggregated multiple sets of one or more generated synthetic images (10867417 Claim 13: determine the synthetic image by aggregating the plurality of stacks of synthetic dimensional images).
Claim 10: The system of claim 9, wherein the first imaging modality and the second imaging modality are provided from: Magnetic Resonance Imaging, Computed Tomography, ultrasound imaging, Positron Emission Tomography, or Single-Photon Emission Computed Tomography (10867417 Claim 16: The system of claim 13, wherein the first imaging modality and the second imaging modality is selected from among the group of Magnetic Resonance Imaging, Computed Tomography, ultrasound imaging, Positron Emission Tomography, and Single-Photon Emission Computed Tomography).
Claim 11: The system of claim 9, wherein the synthetic imaging data includes the multiple images provided as a stack of two-dimensional images (10867417 Claim 18: The system of claim 13, wherein the synthetic image includes a stack of two-dimensional images).
Claim 12: The system of claim 9, wherein the origin imaging data is provided in a three-dimensional volume and the synthetic imaging data is provided in a three-dimensional volume (10867417 Claim 19: The system of claim 13, wherein the origin image is provided in a three-dimensional volume and the synthetic image is provided in a three-dimensional volume).
Claim 13: The system of claim 9,
wherein operations to receive the origin imaging data include operations to select a plurality of stacks of adjacent two-dimensional images from the origin imaging data (10867417 Claim 20: select a plurality of stacks of adjacent two-dimensional images from the three-dimensional image); and
wherein operations to generate the one or more synthetic images include operations to use the convolutional neural network model to generate a stack of synthetic two-dimensional images from each stack of adjacent two-dimensional images (10867417 Claim 20: generate the plurality of stacks of synthetic two-dimensional images by generating respective stacks of synthetic two-dimensional images from the plurality of stacks of adjacent two-dimensional images using the convolutional neural network model).
Claim 14: The system of claim 9,
wherein operations to receive the origin imaging data include operations to create a first stack of two-dimensional images from a first plane of three-dimensional imaging data and a second stack of two-dimensional images from a second plane of the three-dimensional imaging data (10867417 Claim 21: create a first stack of two-dimensional images from a first plane of the three-dimensional image and a second stack of two-dimensional images from a second plane of the three-dimensional image); and
wherein operations to generate the one or more synthetic images include operations to use the convolutional neural network model to generate a first stack and a second stack of synthetic two-dimensional images from the first stack and the second stack of two-dimensional images (10867417 Claim 21: generate the plurality of stacks of synthetic two-dimensional images by generating a first stack and a second stack of synthetic two-dimensional images from the first stack and the second stack of two-dimensional images using the convolutional neural network model).
Claim 15: The system of claim 10, wherein the image processor is further configured to:
receive multiple training origin images acquired using the first imaging modality (10867417 Claim 17: receive a plurality of training origin images acquired using the first imaging modality);
receive multiple training destination images acquired using the second imaging modality, each training destination image corresponding to a training origin image (10867417 Claim 17: receive a plurality of training destination images acquired using the second imaging modality, each training destination image corresponding to a training origin image);
determine a convolutional neural network architecture (10867417 Claim 13: receive a convolutional neural network model); and
train the convolutional neural network model using the training origin images and corresponding training destination images (10867417 Claim 17: train the convolutional neural network model using the training origin images and corresponding training destination images), based on the determined convolutional neural network architecture (10867417 Claim 13: receive a convolutional neural network model).
Claim 17: A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to perform a method for generating synthetic imaging data of an anatomical portion of a human subject, the method comprising (10867417 Claim 22: A non-transitory computer-readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to generate a synthetic image of an anatomical portion based on an origin image of the anatomical portion acquired by an imaging device using a first imaging modality, with operations comprising):
obtaining origin imaging data of the anatomical portion of the human subject, the origin imaging data acquired by an imaging device using a first imaging modality, and the origin imaging data including multiple images that provide a first imaging modality depiction of the anatomical portion (10867417 Claim 22: receiving the origin image of the anatomical portion acquired by the imaging device using the first imaging modality, wherein the origin image includes a three-dimensional image (see above rationale concerning “human subject” recitation));
identifying a convolutional neural network model trained for predicting the synthetic imaging data based on the origin imaging data (10867417 Claim 22: receiving a convolutional neural network model trained for generating a synthetic image based on the origin image); and
converting the origin imaging data to the synthetic imaging data through use of the identified convolutional neural network model, the synthetic imaging data including multiple images that resemble a second imaging modality depiction of the anatomical portion, wherein the second imaging modality differs from the first imaging modality, and wherein converting the origin imaging data to the synthetic imaging data includes (10867417 Claim 22: generating the synthetic image from the origin image through use of the convolutional neural network model, the synthetic image resembling a second imaging modality depiction of the anatomical portion, wherein the second imaging modality provides imaging data that differs in format from imaging data provided by the first imaging modality, and wherein generating the synthetic image includes):
generating one or more synthetic images from the multiple images of the origin imaging data, using the identified convolutional neural network model (10867417 Claim 22: generating a plurality of stacks of synthetic two-dimensional mages from the plurality of stacks of two-dimensional images, using the convolutional neural network model);
aggregating multiple sets of one or more generated synthetic images (10867417 Claim 22: aggregating the plurality of stacks of synthetic two-dimensional images); and
determining the synthetic imaging data from the aggregated multiple sets of one or more generated synthetic images (10867417 Claim 22: determining the synthetic image by aggregating the plurality of stacks of synthetic two-dimensional images).
Claim 19: The computer-readable medium of claim 17, wherein the synthetic imaging data includes the multiple images provided as a stack of two-dimensional images (10867417 Claim 22: determining the synthetic image by aggregating the plurality of stacks of synthetic two-dimensional images).
Claim 20: The computer-readable medium of claim 17, wherein the origin imaging data is provided in a three-dimensional volume and the synthetic imaging data is provided in a three-dimensional volume (10867417 Claim 25: wherein obtaining the plurality of stacks of two-dimensional images comprises creating a first stack of two-dimensional images from a first plane of the three-dimensional image and a second stack of two-dimensional images from a second plane of the three-dimensional image).
Claim 21:  The computer-readable medium of claim 17,
wherein obtaining the origin imaging data includes selecting a plurality of stacks of adjacent two-dimensional images from the origin imaging data (10867417 Claim 24: wherein obtaining the plurality of stacks of two-dimensional images comprises selecting a plurality of stacks of adjacent two-dimensional images from the three-dimensional image); and
wherein generating the one or more synthetic images includes using the identified convolutional neural network model to generate a stack of synthetic two-dimensional images from each stack of adjacent two-dimensional images (10867417 Claim 24: wherein obtaining the plurality of stacks of two-dimensional images comprises selecting a plurality of stacks of adjacent two-dimensional images from the three-dimensional image).
Claim 22: The computer-readable medium of claim 17,
wherein obtaining the origin imaging data includes creating a first stack of two-dimensional images from a first plane of three-dimensional imaging data and a second stack of two-dimensional images from a second plane of the three-dimensional imaging data (10867417 Claim 25: wherein obtaining the plurality of stacks of two-dimensional images comprises creating a first stack of two-dimensional images from a first plane of the three-dimensional image and a second stack of two-dimensional images from a second plane of the three-dimensional image); and
wherein generating the one or more synthetic images includes using the identified convolutional neural network model to generate a first stack and a second stack of synthetic two-dimensional images from the first stack and the second stack of two-dimensional images (10867417 Claim 25: wherein generating the plurality of stacks of synthetic two-dimensional images comprises generating a first stack and a second stack of synthetic two-dimensional images from the first stack and the second stack of two-dimensional images using the convolutional neural network model).
Claim 16 of the present application differs from claim 10 of US 10867417 in that the former is directed to a system executing operations and claim 10 of US 10867417 is directed to a method comprising these operations. In view of the various closely corresponding system and method claims of US 10867417, it would be obvious to one of ordinary skill in the art of use the system of claim 16 of the present application to implement the method of claim 10 of US 10867417.
Claim 16: The system of claim 15, wherein operations to train the convolutional neural network model includes operations to:
convert the training origin images to synthetic images using the convolutional neural network model (10867417 Claim 10: generating synthetic images from the training origin images using the convolutional neural network model ());
determine a difference between the synthetic images and the corresponding training destination images (10867417 Claim 10: determining a difference between the synthetic images and the corresponding training destination images); and
update model parameters of the convolutional neural network model based on the difference (10867417 Claim 10: updating model parameters of the convolutional neural network model based on the difference).
Claims 18 & 23-24 of the present invention differ from claims 3-4 & 10 of US 10867417 in that the former are directed to a non-transitory computer readable medium comprising instructions for carrying out a method, while the latter are directed to a method. In view of the various closely corresponding system and method claims of US 10867417, it would be obvious to one of ordinary skill in the art of use the non-transitory computer readable medium of claim 18 of the present application to comprise instructions for carrying out the method of claim 3 of US 10867417.
Claim 18: The computer-readable medium of claim 17, wherein the first imaging modality and the second imaging modality are provided from: Magnetic Resonance Imaging, Computed Tomography, ultrasound imaging, Positron Emission Tomography, or Single-Photon Emission Computed Tomography (10867417 Claim 3: The method of claim 1, wherein the first imaging modality and the second imaging modality are selected from the group of Magnetic Resonance Imaging, Computed Tomography, ultrasound imaging, Positron Emission Tomography, and Single-Photon Emission Computed Tomography).
Claim 23: The computer-readable medium of claim 17, the method performed by the instructions further comprising:
obtaining multiple training origin images acquired using the first imaging modality (10867417 Claim 4: receiving a plurality of training origin images acquired using the first imaging modality);
obtaining multiple training destination images acquired using the second imaging modality, each training destination image corresponding to a training origin image (10867417 Claim 4: receiving a plurality of training destination images acquired using the second imaging modality, each training destination image corresponding to a training origin image);
determining a convolutional neural network architecture (10867417 Claim 4: determining a convolutional neural network architecture); and
training the convolutional neural network model using the training origin images and corresponding training destination images (10867417 Claim 4: training the convolutional neural network model using the training origin images and corresponding training destination images), based on the determined convolutional neural network architecture (10867417 Claim 4: determining a convolutional neural network architecture).
Claim 24: The computer-readable medium of claim 23, wherein training the convolutional neural network model further includes:
converting the training origin images to synthetic images using the convolutional neural network model (10867417 Claim 10: generating synthetic images from the training origin images using the convolutional neural network model);
determining a difference between the synthetic images and the corresponding training destination images (10867417 Claim 10: determining a difference between the synthetic images and the corresponding training destination images); and
updating model parameters of the convolutional neural network model based on the difference(10867417 Claim 10: updating model parameters of the convolutional neural network model based on the difference).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663